Citation Nr: 0400357	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  03-00 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to March 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in May 2002 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Togus, Maine, in which it was determined that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Thereafter, the RO's decision review 
officer determined in a statement of the case prepared in 
December 2002 that, although new and material evidence had 
been submitted, denial of the reopened claim for service 
connection for PTSD was required in the absence of adequate 
documentation of the veteran's stressors which led to the 
onset of his PTSD.  

Accompanying a VA Form 646, Statement of Accredited 
Representative in Appealed Case, dated in January 2003, was a 
photocopied page from a text entitled The Congressional Medal 
of Honor Library.  A supplemental statement of the case was 
not thereafter prepared by the RO, based on the presentation 
of additional evidence, due to the fact that the photocopied 
page was previously obtained and added to the claims folder 
by RO personnel, prior to issuance of the statement of the 
case of December 2002.  


FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied in a 
June 2000 rating decision; notice of such denial was 
furnished to the veteran in the same month, but he did not 
thereafter initiate a timely appeal of the June 2000 denial.  

2.  That evidence received since entry of the June 2000 
rating decision does not raise a reasonable possibility of 
substantiating the claim to reopen.



CONCLUSIONS OF LAW

1.  The RO's decision of June 2000, denying entitlement to 
service connection for PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002).

2.  New and material evidence has not been submitted to 
reopen the veteran's claim of entitlement to service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, it is noted that The Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), became law in November 2000.  This law 
significantly added to the statutory law concerning the VA's 
duties when processing claims for VA benefits by redefining 
the obligations of VA with respect to the duty to assist and 
including an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  To implement the provisions of the law, VA 
promulgated regulations now codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2003).

Under the changes effectuated, VA first has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102; 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Here, the record reflects that the 
veteran has been fully apprised of the changes brought about 
by the VCAA through the RO's letters of November 2001 and 
March 2002, to include notice of what evidence and 
information are necessary to substantiate his claim, and 
notice of his and VA's obligation to obtain certain evidence, 
including VA's duty to obtain all relevant evidence in the 
custody of a Federal department or agency.  As such, the 
duties to notify the veteran of necessary evidence, as well 
as the responsibility for obtaining or presenting that 
evidence, have been fulfilled.

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, it is noted that, 
in response to the RO's November 2001 request, the veteran 
responded in December 2001 that there were no additional 
medical records to obtain.  It is nevertheless evident that 
signed authorizations were thereafter submitted by the 
veteran, along with a completed PTSD Questionnaire, 
indicating treatment at the private medical facility, as well 
as ongoing care at a VA outpatient medical facility and Vet 
Center in Bangor, Maine.  The record reflects that the RO has 
obtained and made a part of the record those reports of 
treatment referenced as having been complied both by VA and 
non-VA sources.  Notation is made that records of VA 
outpatient care were obtained for the several-year period 
ending in October 2001.  Also, the record reflects that, at 
the time of a VA psychiatric examination in April 2002, the 
veteran reported his continued receipt of VA care both at the 
local medical center and Vet Center.  Ordinarily, the records 
prepared subsequent to October 2001 would have been obtained; 
however, this matter turns on the question whether there has 
been adequate documentation of the veteran's stressors and 
there is little likelihood that the records in question would 
be of assistance in that regard.  Based on the foregoing, the 
VA's duty-to-assist obligation has been fully satisfied.

The Board is mindful of the holding of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America, et al. v. Secretary of Veterans Affairs, 
345 F.3d 1334 (2003) (finding that the provisions of 38 
C.F.R. § 3.159(b)(1) authorizing VA to enter a decision if a 
response to a VCAA notice letter was not filed with VA within 
30 days were invalid as contrary to 38 U.S.C.A. § 5103(a)).  
Yet, recent changes to § 5103, retroactively effective from 
November 9, 2000, permit the Board to render a decision on a 
claim before expiration of the one-year period.  See Veterans 
Benefits Act of 2003, P.L. 108- __ , Section 701 (H.R. 2297, 
December 16, 2003).  Therefore, in light of the circumstances 
of this particular case, the need to remand to the RO to 
facilitate further assistance to the veteran under the VCAA 
is obviated.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

Analysis

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have been denied by the RO and not appealed to the 
Board.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 
2001).  

The definition of new and material evidence was modified by a 
regulatory amendment, see 66 Fed. Reg. 45620 (2001), with 
respect to claims to reopen filed on or after August 29, 
2001.  The claim to reopen at issue in this matter was filed 
in October 2001, and, hence, the revised version of 38 C.F.R. 
§ 3.156 (2003), in pertinent part as follows, is applicable:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim. 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  

Title 38, Code of Federal Regulations, Section 3.304(f) 
(2003) provides that service connection for PTSD requires 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (2003), a link, established by medical 
evidence, between current symptoms and an inservice stressor; 
and credible supporting evidence that the claimed inservice 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, his lay 
testimony alone may establish the occurrence of the claimed 
inservice stressor.  Id.  

Further changes to section 3.304(f) were thereafter made, 
effective from March 7, 2002, see 67 Fed. Reg. 10330-10332 
(2002), in order to set forth the type of evidence that may 
be relevant in corroborating a veteran's statement regarding 
the occurrence of a stressor in claims for service connection 
for PTSD resulting from personal assault, which is not herein 
at issue.  See also VA Adjudication Procedure Manual M21-1 
(Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996); 
Patton v. West, 12 Vet. App. 272, 283 (1999); YR v. West, 11 
Vet. App. 393, 398-99 (1998).  

The issue of the veteran's entitlement to service connection 
for PTSD has previously been the subject of final rating 
determinations of the RO, the most recent of which was 
entered by the RO in June 2000.  At that time, the RO denied 
entitlement to service connection for PTSD on the basis that 
there was insufficient evidence verifying a stressor leading 
to the onset of the veteran's PTSD.  Following notice to the 
veteran later in June 2000 as to the action of the RO, no 
timely appeal was initiated.  As well, no additional evidence 
was thereafter submitted within the applicable one-year 
period, pursuant to 38 C.F.R. § 3.156(b).  Based on the 
foregoing, the June 2000 action is final.  38 U.S.C.A. 
§ 7105.  

Received by the RO in October 2001 was the veteran's claim to 
reopen, the denial of which forms the basis of the instant 
appeal.  Notwithstanding the RO's prior action in this 
matter, it is the Board's obligation to ascertain in each and 
every case, and at any juncture in its adjudication process, 
that it has jurisdiction over the subject matter presented.  
See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Consideration must therefore be initially accorded the 
question of whether new and material evidence has been 
presented to reopen the claim most recently denied by the RO 
in June 2000.  This necessitates a review of the evidence 
submitted prior to and subsequent to that most recent, final 
denial.  

On file at the time of the June 2000 decision were the 
veteran's service medical and personnel records, indicating 
that the veteran served in Vietnam from June 18, 1968, to 
March 7, 1969, as a tractor operator assigned from June 21 to 
June 26, 1968, to the Headquarters and Headquarters Company, 
4th Transportation Command-United States Army Pacific, 
Republic of Vietnam, and from June 26 until his return to the 
United States to the 567th Transportation Company (Terminal 
Service).  Also then of record were reports of VA examination 
and treatment compiled during postservice years, among which 
was shown a diagnosis of PTSD.  As well, the record included 
the veteran's stressor statements in which he noted that, 
while in Vietnam, he was attached to the Headquarters and 
Headquarters Company, 71st Transportation Battalion, 4th 
Transportation Command, located in Long Binh, although that 
reassignment was not accurately reflected in his service 
records.  Also submitted were various documents, such as 
operations reports and lessons learned, prepared by the 
service department, including the 71st Transportation 
Battalion.  These included documentation of an enemy mortar 
and rocket attack occurring in May 1968 at the Army Terminal 
Newport, prior to the veteran's arrival in Vietnam, as well 
as an organizational chart indicating that the 567th 
Transportation Company (Terminal Service) was under the 
command of Headquarters, 71st Transportation Battalion 
(Terminal), with its higher command being the 4th 
Transportation Command.

Evidence presented since entry of the rating decision in June 
2000 includes a duplicate copy of a July 1999 statement of 
the veteran in which he outlined his inservice stressors and 
his belief that his service personnel records incorrectly 
noted that, while in Vietnam, he served primarily in the 
567th Transportation Company.  Also received in February 2002 
was a PTSD Questionnaire in which the veteran reported that a 
named individual had been wounded in action in February 1969 
and that such casualty was a part or result of an event or 
incident he had identified as having led to the onset of his 
PTSD.  RO personnel thereafter learned through a secondary 
source that the named soldier was an Air Force crew member 
flying an AC-47 aircraft out of Long Binh at the time he had 
been wounded and requested clarification from the veteran as 
to his relationship with the wounded crewman.  In response, 
the veteran indicated that the air crew, including the 
individual in question, were attempting to ignite flares from 
an aircraft so as to illuminate enemy forces who were firing 
upon the base at Long Binh.  The veteran alleges that the 
incident proved that the Long Binh base had been subject to 
enemy attack while he was stationed there in February 1969.  

Also submitted subsequent to June 2000 were various records 
of treatment compiled by VA and non-VA sources, and the 
report of an April 2002 VA psychiatric examination which 
determined that the veteran had PTSD and that his inservice 
stressors were sufficient to result in PTSD.  In addition, 
operational reports and lessons learned for Headquarters, 
Long Binh Post, Republic of Vietnam, which were not 
previously on file, and duplicate copies of operational 
reports and lessons learned for the 71st Transportation 
Battalion, were received.  

Clearly, that evidence which is duplicative of prior evidence 
is not "new," to include the veteran's statement of July 
1999 as to his stressors and alleged failure of service 
personnel records to document a transfer to a separate unit, 
as well as the operational logs and other reports of the 71st 
Transportation Battalion.  Evidence that is both new and 
material can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  The evidence must also 
raise a reasonable possibility of substantiating the claim.  
The remainder of the evidence that is new fails to satisfy 
the latter requirement.  In this regard, it is noted that a 
diagnosis of PTSD was on file prior to the RO's June 2000 
denial, and the veteran's naming of an Air Force crewman who 
was wounded during a flight out of Long Binh and the addition 
of operational reports for Headquarters, Long Binh Post, in 
no way places the appellant at the Long Binh Post during any 
identified mortar or rocket attack or any other incident in 
which the Long Binh Post was the subject of enemy fire or 
assault.  It must be recalled that in 1968 Long Binh was one 
of the largest military installations in the world covering 
in excess of twenty square miles.  Hence, given the size of 
the post an attack on one portion of the post is not 
necessarily an attack on the appellant's position.  The newly 
submitted evidence in no way corroborates the veteran's 
allegation that he was transferred from the 567th 
Transportation Company to some other command, or that he was 
ever physically within the confines of the Long Binh Post at 
a time when that base was under enemy attack.  As none of the 
evidence submitted subsequent to the June 2000 denial raises 
a reasonable possibility of substantiating the claim, and as 
none shows that the veteran either was engaged in combat with 
the enemy or, if not involved in combat, that his stressor(s) 
actually occurred, his claim to reopen for service connection 
for PTSD cannot be reopened on the basis of the evidence 
received since entry of the June 2000 denial.  




ORDER

New and material evidence has not been presented to reopen 
the veteran's claim of entitlement to service connection for 
PTSD.



____________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.




 

